Citation Nr: 0840442	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-31 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a waiver of the recovery of a debt created by 
an overpayment of compensation benefits in the amount of 
$68,118.46, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the Committee 
on Waivers and Compromises (COWC) at the Regional Office (RO) 
in Buffalo, New York.

In September 2008, the veteran testified at a hearing before 
the undersigned at the Board; a transcript of that hearing is 
of record.


FINDING OF FACT

The evidence reflects that the veteran was not fleeing to 
avoid prosecution, or custody or confinement after 
conviction, of a felony during the period when the alleged 
$68,118.46 overpayment was created.


CONCLUSION OF LAW

The debt in the amount of $68,118.46 was not properly 
created.  38 U.S.C.A. §§ 5107(b), 5302(a), 5313B (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 1.911, 1.963(a), 1.965(a), 3.102, 
3.660, 3.665(n) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA is not, 
however, applicable to waiver claims.  Barger v. Principi, 16 
Vet. App. 132 (2002).


Analysis

In cases where a debt has been created by overpayment of VA 
benefits, VA may waive recovery of such overpayment if there 
is no indication of fraud, misrepresentation, or bad faith on 
the veteran's part, and recovery of the indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(a); 
38 C.F.R. §§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).

Where a veteran questions whether he owes the debt, VA must 
first make a threshold determination as to whether the debt 
that created the overpayment was validly created.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); 38 C.F.R. 
§ 1.911(c)(1); VAOPGCPREC 6-98.  In this case, the veteran 
has consistently questioned whether he owes the debt, i.e., 
whether the debt was validly created, in his written 
statements and in his Board hearing testimony.  

While the COWC never specifically addressed whether the 
creation of the debt was valid, the Court and General Counsel 
have held that the question of whether the debt was properly 
created is part of a request for waiver of the indebtedness.  
As the Board is granting the benefit sought, it may address 
this issue in the first instance without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

The RO told the veteran in a March 2004 letter that a North 
Carolina law enforcement agency had informed it that he had 
been identified as a fugitive felon because he was the 
subject of an outstanding warrant.  The RO informed the 
veteran that VA Public Law 107-103, section 505, prohibited 
payment of VA benefits to beneficiaries while they were 
fugitive felons.  

The referenced law is codified at 38 U.S.C.A. § 5313B.  This 
statute specifically prohibit the payments of Chapter 11 
compensation benefits for any period during which a veteran 
is a fugitive felon.  See 38 U.S.C.A. § 5313B(a),(c)(1).  The 
statute, and its corresponding regulation, define the term 
"fugitive felon" as a person who is a fugitive by reason of 
fleeing to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees.  38 U.S.C.A. § 5313B(b)(1)(a); 38 
C.F.R. § 3.665(n)(2).

In a June 2004 letter, the RO notified the veteran that his 
benefits were terminated effective December 27, 2001 (the 
effective date of 38 U.S.C.A. § 5313B, which was subsequent 
to the October 18, 2001 date of the warrant), because of his 
status as a fugitive felon, and that it would resume payments 
once he established that the warrant had been cleared.  The 
RO also indicated that an overpayment had been created and he 
would subsequently be notified of the amount of the 
overpayment.  Attached to the letter was a VA Office of 
Inspector General document entitled, "Warrant Information," 
which indicated that a warrant had been issued for the 
veteran on October 18, 2001.   

The veteran responded in July 2004 that he was incarcerated 
on an unrelated matter.  Shortly thereafter he submitted a 
computer printout indicating that he had been arrested on 
July 17, 2001 on the charge of assault with a deadly weapon 
with intent to kill or seriously injure.  This document 
indicated that the charge was a felony, and that the offense 
date was March 1, 1997.  The document indicated that the 
disposition date was August 8, 2001, and that the disposition 
was dismissal by the District Attorney, without leave to 
represent.  

The veteran subsequently submitted a November 2004 letter 
from the Deputy Clerk of the relevant court indicating that, 
after the August 2001 dismissal, the same charge was re-
presented to the Grand Jury on October 15, 2001, with a 
different file number.  According to the Deputy Clerk, this 
latter charge was dismissed on October 15, 2004.  The Deputy 
Clerk enclosed a copies of the referenced indictment and 
dismissal.  The RO sent a January 2005 letter indicating that 
his compensation had been reinstated as of October 15, 2004, 
the date of dismissal of the warrant.  

In a November 2004 letter, the veteran requested waiver of 
his overpayment, indicating that he had not yet been told the 
amount of the overpayment.

In February 2005, VA's Debt Management Center indicated that 
the veteran had received an overpayment of $68,226.46 and 
that withholding would begin in May 2005.   

In a February 2005 letter received in July 2005, the veteran 
explained the circumstances surrounding the warrant that had 
been issued.  He explained that on the May 1, 1997 date of 
the incident leading to the charges, he received a gunshot 
wound to the back, was escorted by the police to the 
hospital, and received medical treatment.  After he was 
questioned at the police station he was informed that his act 
was determined to have been in self defense, and he was 
released from custody.  

The veteran noted that there were no court records indicating 
that he had been arrested or posted bail on May 1, 1997.  The  
veteran maintained that he had no knowledge of a warrant 
being issued or that he had fled prosecution, and he had 
relocated to South Carolina due to the incident.  The veteran 
indicated that he was arrested and sentenced to three years 
in prison, and was released on parole in August 2000, but he 
did not indicate what the arrest or conviction was for.  The 
veteran noted that no warrant was indicated when he was 
released on parole.  The veteran was again arrested in June 
2001 on gambling charges and, at that time, the outstanding 
warrant resulted in his extradition to North Carolina in July 
2001.  After he was extradited, the veteran was taken into 
custody and, as indicated by the Deputy Clerk, these charges 
were dismissed and he was released. 

In a December 2005 decision, the COWC denied the veteran's 
request for a waiver of the $68,226.46 overpayment.  The COWC 
first found that there was no indication of fraud, 
misrepresentation, or bad faith.  The COWC then found that 
the equities weighed against waiver.

The amount of the debt was subsequently reduced to 
$68,118.46, based on a $108.00 discrepancy identified by the 
veteran.

In his substantive appeal and during the Board hearing, the 
veteran maintained that he had not been a fugitive felon 
because he had not been aware that there was an outstanding 
warrant for his arrest. 

The dispositive issue in this case is whether the veteran was 
a fugitive felon from October 18, 2001 to October 15, 2004.  
He could be a fugitive felon only if during that period he 
was fleeing to avoid prosecution for a felony, or to avoid 
custody or confinement after conviction for a felony.  
38 C.F.R. § 3.665(n).  

The evidence reflects that a warrant was issued for the 
veteran for a felony committed in North Carolina, but was 
never convicted of that felony.  Hence, he could be 
considered a fugitive felon only if he was fleeing to avoid 
prosecution.  The circumstances of issuance of the warrant 
are not clear.  The veteran has testified that he was aware 
of the charges being dismissed, but was unaware that they had 
been refilled, and that he therefore could not have fled to 
avoid prosecution.  

No evidence has been presented to indicate that the veteran 
was aware of the pending charges.   The evidence reflects 
that the veteran was arrested in July 2001, and that the 
initial indictment was dismissed in August 2001; there is no 
evidence that the veteran was notified of the subsequent, 
October 2001 indictment, that he was arrested based on this 
indictment, that he was required to post bail, or that he was 
otherwise informed or aware of the fact that he could not 
leave the jurisdiction.  It is also noteworthy that the 
assault charges on which the indictment and subsequent arrest 
warrant were issued were ultimately dismissed, and that the 
veteran was never found guilty of the crime with which he was 
charged.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA must give the benefit of the doubt to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The above 
evidence reflects that the evidence is approximately evenly 
balanced as to whether the veteran was a fugitive by reason 
of fleeing to avoid prosecution, therefore warranting 
discontinuance of payment of compensation to him from 
December 27, 2001 to October 15, 2004 in the amount of 
$68,118.46.  The Board therefore finds that this debt was not 
validly created, and that there was no overpayment of 
benefits during this time period.  The veteran is therefore 
entitled to waiver of the recovery of the  debt created by a 
purported overpayment of compensation benefits in the amount 
of $68,118.46.


ORDER

Entitlement to a waiver of the recovery of a debt created by 
an overpayment of compensation benefits in the amount of 
$68,118.46 is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


